Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Comment
	In light of the CONTINUATION Patent Application, U.S. Patent Application Serial Number 17/303412, filed May 28, 2021, that is a continuation of U.S. Patent Application Serial Number 16/673,015, filed November 4, 2019, and issued as U.S. Patent No. 11,057,665, that is a continuation of U.S. Patent Application Serial Number 15/851,168, filed December 21, 2017, and issued as U.S. Patent No. 10,506,277, that is a continuation of U.S. Patent Application Serial Number 15/159,556, filed May 19, 2016, and issued on January 1, 2016 as U.S. Patent No. 9,860,583, that is a continuation of U.S. Patent Application Serial Number 14/184,371, filed February 19, 2014, and issued on June 21, 2016 as U.S. Patent No. 9,374,621, which is a continuation of U.S. Patent Application Serial Number 12/377,650, filed January 3, 2011 and issued on April 15, 2014 as U.S. Patent No. 8,710,041, which is a U.S. National Stage Filing under 35 U.S.C. 371 from International Application Number PCT/US2007/019554, filed September 7, 2007 and published in English as WO 2008/030565 on March 13, 2008, which claims the priority benefit of U.S. Provisional Application Serial Number 60/842,735 filed on September 7, 2006 and entitled "METHOD AND SYSTEM TO NAVIGATE MULTIMEDIA CONTENT" and of U.S. Patent Application Serial Number 60/911,009 filed on April 10, 2007 and entitled “METHOD AND SYSTEM TO SEARCH MULTIMEDIA CONTENT IN THE CONTEXT OF TELEVISION ENTERTAINMENT", which applications and publication are incorporated herein by reference in their entirety. This application is also related to commonly assigned PCT Application Number PCT/US2007/019527, filed September 7, 2007, published in English as WO National Stage Filing which claims priority to PCT Application Number PCT/US2007/019527, filed on even date herewith.

May 3, 2022 Amendment and May 5, 2022 Interview
	In view of the May 3, 2022 Amendment and Response under 37 CFR 1.111, the 
Examiner contacted the attorney of record, Joseph Wang, to discuss the current status of the claimed invention, resulting in the May 5, 2022 Interview.
	The Examiner agreed to correct the basis by which the claimed invention had been previously rejected, changing the basis from a Statutory Double Patent Rejection to an Obviousness-Type Double Patenting Rejection.  In addition, if the Applicant agreed to file a Terminal Disclaimer over the Parent Patent, the Examiner agreed to advance the application to a final clearance search and Notice of Allowance.
	Based on an earlier voicemail message from the Examiner, Mr. Wang had already received Applicant’s permission to prepare an electronic Terminal Disclaimer.  Mr. Wang graciously prepared and submitted the e-Terminal Disclaimer on May 5, 2022.
 	Accordingly, with the examination of the proffered claims, numbered 2-21; and the submitted Information Disclosure Statements, with the included materials; and the terminal disclaimer; and final clearance search: a Notice of Allowance is issued for the claims, numbered 2 -21.

 	The allowed claims are: 2-21.

 	The following is an Examiner’s statement of reasons for allowance:
 	Because the best prior art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example below, for claim 2):
 	A method comprising: 
detecting, by one or more processors, a first user action during presentation of first media content on a display screen having regions that correspond to margins of the display screen; 
identifying, by the one or more processors and from among the regions of the display screen, a region that corresponds to a margin based on the first user action; 	causing, by the one or more processors and during presentation of the first media content, presentation of second media content in the region that corresponds to the margin and is identified based on the first user action; and 
 	causing, by the one or more processors and based on a second user action detected during presentation of the second media content, presentation of information that corresponds to the second user action in the region that corresponds to the margin and is identified based on the first user action 	
 	These limitations are considered allowable only in combination with all of the limitations of the base independent claim, for example, claim 2.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        5-6-2022